Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Entry
The amendment submitted 6/28/21 is not entered as the newly claimed material has not been previously set forth or searched.

Response to Arguments
Applicant’s argument p.6 final paragraph of Remarks submitted 6/28/21 has been considered but is moot as the amendment has not been entered.
Applicant’s argument p.7 second paragraph has been considered but is not persuasive. Applicant states that the instant polyols improve mechanical properties such as flame retardancy without halogens. This is not found convincing because Lutz describes his composition as flame-retardant (e.g. col 1 ln 12-16, col 6 ln 40-55) with an option of polyol without halogen. See Office Action of 5/5/21 paragraph 15. Thus, the property of flame-retardancy in the instant polyol is expected, because Lutz describes it as such. Furthermore, the claim is to a polyol not a polyol-containing composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766